ORDER
PER CURIAM.
On consideration of the record herein and of the unanimous Report and Recommendation of the Board on Professional Responsibility that Samuel Cooper III, previously sanctioned by order of this court, 613 A.2d 938 (D.C.1992), has by clear and convincing evidence pursuant to D.C. Bar R. XI, § 16(d) met the condition of proof of rehabilitation *1264imposed by said order and that he accordingly should be reinstated as a member of the bar of this court, it is
ORDERED that Samuel Cooper III be, and he hereby is, reinstated as a member of the bar of this court.